Appeals by the defendant from two judgments of the Supreme Court, Kings County (Kramer, J.), both rendered June 13, 1990, convicting him of criminal possession of a controlled substance in the third degree under Indictment No. 7496/88 and of criminal possession of a controlled substance in the second degree under Indictment No. 2306/89, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
As part of his guilty pleas, the defendant voluntarily and knowingly withdrew all pending motions and waived his right to appeal. Accordingly, he may not now seek appellate review of the issues raised by his motion to reduce his sentence or by his supplemental pro se brief (see, People v Seaberg, 74 NY2d 1; see also, People v Callahan, 80 NY2d 273; People v Burk, 181 AD2d 74; People v Holder, 166 AD2d 720; People v Torres, 176 AD2d 417). Mangano, P. J., Thompson, Balletta, Miller and Pizzuto, JJ., concur.